department of the treasury washington dc third party communication none date of communication not applicable_person to contact --------------------------- id no ---------------- ----------------- telephone number --------------------- refer reply to cc psi b04 plr-150554-10 date june internal_revenue_service number release date index number ------------------------------- ----------------------------- --------------------------------------- ---------------------------------------------------- ----------------------------- re ---------------------------------------- -------------- legend legend ----------------- ------------- ------- ------------------------- ---------------------------- ---------------------------- ------------------------- -------------------------------- ------------------------ ---------------------------------- --------------------- ------------------------------------------------------------------------------------------ decedent state a year spouse child child child grandchild grandchild grandchild grandchild trust --------------------------------------------------------------------------------------------------------- charity charity ----------------------------------------------------------- ----------------------------------------------------- -------------------------------- ------- ------- year year great-grandchild ------------------------- great-grandchild ------------------------------ great-grandchild ----------------------------- great-grandchild ----------------------- great-grandchild ------------------- year trust trust -------- ---------------------------------------------------------------- ------------------------ -------------------------------------------------------------------- ----------------------- plr-150554-10 trust trust trust state b ------------------------------------------------------------------- -------------------------- ----------------------------------------------------------------- ----------------------- --------------------------------------------------------------- ----------------------- -------------------- dear -------------------- this letter responds to your submission dated date and subsequent correspondence submitted by your authorized representative requesting rulings regarding the income gift and generation-skipping_transfer gst tax consequences of a proposed judicial construction of trust to permit sales of remainder interests in trust facts the facts submitted and representations made are as follows decedent a resident of state a died testate in year a date prior to article sixth of decedent's will created trust to benefit child child and his issue child and her issue and spouse under the will upon the termination of trust the trustee will distribute the corpus and undistributed_income to charity and charity trust will terminate upon the death of the last to die of spouse child child child grandchild grandchild grandchild grandchild great-grandchild great-grandchild and great-grandchild spouse child child and child are deceased child had no issue child is survived by grandchild grandchild grandchild and grandchild collectively grandchildren and eleven great-grandchildren collectively great-grandchildren which include great-grandchildren through under the will the grandchildren are the current income beneficiaries of trust this private_letter_ruling request pertains to the proposed sales of remainder interests in trust by great-grandchild great-grandchild great-grandchild great-grandchild and great-grandchild the will also contains a spendthrift_clause which provides that each beneficiary hereunder is hereby restrained from anticipating encumbering alienating or in any other manner assigning his or her interest or estate in either principal or income and is without power to do so nor shall such interest or estate be subject_to his or her liabilities or obligations nor to judgment or other legal process bankruptcy proceedings or claims of creditors or others all income and principal or either of them shall be payable and deliverable only and personally to the respective beneficiaries entitled thereto plr-150554-10 in year pursuant to a year court order and year settlement among the parties charity sold its remainder_interest in trust to the eleven great-grandchildren for purposes of this ruling after the sale great-grandchild great-grandchild great-grandchild great-grandchild and great-grandchild each owned a percent remainder_interest in trust in year pursuant to a court order great-grandchild purchased a percent remainder_interest in trust from great- grandchild and great-grandchild and great-grandchild each purchased a percent remainder_interest in trust from another of the great-grandchildren the year court order stated that the spendthrift_clause of trust does not prohibit the sales because the clause applies only to beneficial interests arising under the terms of decedent’s will and does not apply to interests acquired after decedent’s death under the year settlement great-grandchild great-grandchild great-grandchild great-grandchild and great-grandchild each propose to sell all or part of his or her remainder_interest in trust to trust trust trust trust and trust respectively trust trust trust trust and trust are trusts that were previously established by grandchild to benefit great-grandchild great-grandchild great-grandchild great-grandchild and great-grandchild respectively on the date of the proposed sales of the remainder interests in trust all of the assets of trust will be marketable_securities with the fair_market_value of the trust assets determined by prices listed on an established exchange each proposed seller intends to sell his or her remainder_interest in trust for a sales_price equal to i the fair_market_value of trust property as of the date of sale multiplied by ii the sec_7520 actuarial remainder factor then in effect and multiplied again by iii the fraction representing the portion of the entire remainder subject_to the sale the purchase_price will be paid in cash to the respective great-grandchild under the terms of trust trust trust trust and trust each great-grandchild is the primary beneficiary of his or her respective trust during his or her life subject_to certain withdrawal rights each trustee may in the trustee’s uncontrolled discretion at any time or times and for any reason pay any part of the net_income and principal of the trust to any among the primary beneficiary and the primary beneficiary’s issue whenever born any net_income not distributed will be added to the principal of the trust a primary beneficiary is granted a testamentary special power to appoint the trust property to any persons in a specified class trust trust trust trust and trust will terminate unless sooner terminated upon the first to occur of the death of the primary beneficiary and all of his or her issue whenever born and the expiration of years of certain lives in being upon termination the trustee shall distribute the remaining principal of the trust to the then living issue of the primary beneficiary by right of representation if there are no living issue of the primary beneficiary remaining trust principal is distributable to the living issue of grandchild by right of representation plr-150554-10 and in default of such issue to the heirs of grandchild as determined under the laws of intestacy of state b it is represented that no additions constructive or otherwise have been made to trust subsequent to date and that other than the earlier court order and settlement_trust has not been amended or otherwise altered in any manner since date the trustee of trust petitioned the appropriate court for an order that construes the spendthrift provision of trust to permit the proposed sales the court’s order states that the spendthrift_clause of trust does not prohibit the proposed sales of the purchased remainder interests because the spendthrift_clause does not apply to the interests acquired after decedent’s death under the year settlement but only to beneficial interests arising under the terms of decedent’s will itself the trustee has requested the following rulings the court construction of the spendthrift_clause and the provisions of trust to allow the proposed sales of remainder interests in trust will not affect the exempt status of trust for gst tax purposes the proposed sales of remainder interests in trust will not affect the exempt status of trust for gst tax purposes the proposed sales of remainder interests in trust will not result in any taxable_gifts for federal gift_tax purposes as to the buyers or sellers of such interests the court approval of the proposed sales of remainder interests in trust will not result in the recognition of gain_or_loss to trust or any trust beneficiaries a gain_or_loss for each of the proposed sales will equal the difference between the amount_realized for the remainder_interest and the adjusted_basis of the remainder_interest law and analysis ruling sec_1 sec_2601 of the internal_revenue_code imposes a tax on each generation-skipping_transfer which includes under sec_2611 a taxable_distribution a taxable_termination and a direct_skip sec_2631 provides that for purposes of determining the inclusion_ratio every individual shall be allowed a gst_exemption amount which may be allocated by such plr-150554-10 individual or his executor to any property with respect to which such individual is the transferor sec_2631 provides that any allocation under sec_2631 once made shall be irrevocable under sec_2652 for purposes of chapter the term transferor means the decedent in the case of any property subject_to tax imposed by chapter and the donor in the case of any property subject_to tax imposed by chapter the individual with respect to whom property was most recently subject_to federal estate or gift_tax is the transferor of that property for purposes of chapter sec_26_2652-1 of the generation-skipping_transfer_tax regulations thus an individual may be a transferor even though there is no transfer of property under local law at the time the federal estate or gift_tax applies sec_26_2652-1 provides that for purposes of chapter a transfer is subject_to federal gift_tax if a gift_tax is imposed under sec_2501 without regard to exemptions exclusions deductions and credits under a of the tax_reform_act_of_1986 act the generation-skipping_transfer_tax is generally applicable to generation-skipping transfers made after date under b a of the act and sec_26_2601-1 the tax does not apply to any generation-skipping_transfer from a_trust if the trust was irrevocable on date and no addition actual or constructive was made to the trust after that date under sec_26_2601-1 any trust in existence on date will be considered irrevocable unless the settlor had a power that would have caused inclusion of the trust in his or her gross_estate under sec_2038 or sec_2042 if the settlor had died on date sec_26_2601-1 provides rules for determining when a modification judicial construction settlement agreement or trustee action with respect to a_trust that is exempt from the generation-skipping_transfer_tax will not cause the trust to lose its exempt status sec_26_2601-1 provides that a modification of the governing instrument of an exempt trust including a trustee distribution settlement or construction that does not satisfy paragraph b i a b or c of this section by judicial reformation or nonjudicial reformation that is valid under applicable state law will not cause an exempt trust to be subject_to the provisions of chapter if the modification does not shift a beneficial_interest in the trust to any beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the modification and the modification does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust a modification of an exempt trust will result in a shift in beneficial_interest to a lower generation beneficiary if the modification can result in either an increase in the amount of a gst transfer or the creation of a new gst transfer plr-150554-10 in the present case trust is not subject_to gst tax because it became irrevocable before date it is represented that no additions constructive or otherwise have been made to trust subsequent to that date the court construction of the spendthrift_clause and the provisions of trust to allow the proposed sales of remainder interests in trust will not shift any beneficial interests in trust to a lower generation and will not extend the time for vesting of any beneficial_interest in trust beyond the period provided for in the original trust accordingly based upon the facts submitted and the representations made and pursuant to sec_26_2601-1 we conclude that the court construction of the spendthrift_clause and the provisions of trust to allow the proposed sales of remainder interests in trust will not affect the exempt status of trust for gst tax purposes further the proposed sales of remainder interests in trust will not affect the exempt status of trust for gst tax purposes we note that under sec_2652 grandchild is the transferor of trust trust trust trust and trust for gst tax purposes ruling sec_2501 imposes a tax on the transfer of property by gift by an individual sec_2511 provides that the tax imposed by sec_2501 applies whether the transfer is in trust or otherwise whether the gift is direct or indirect and whether the property is real or personal tangible or intangible sec_2512 provides that if a gift is made in property the value thereof at the date of the gift shall be considered the amount_of_the_gift sec_2512 provides that where property is transferred for less than an adequate_consideration in money or money’s worth then the amount by which the value of the property exceeded the value of the consideration is deemed a gift under sec_25_2512-5 of the gift_tax regulations in general the fair_market_value of remainders transferred by gift is the present_value of the remainders determined by use of the appropriate sec_7520 actuarial factor sec_7520 provides that the value of an annuity any interest for life or a term of years or any remainder_interest or reversionary_interest is determined under tables prescribed by the secretary and by using an interest rate rounded to the nearest two-tenths of one percent equal to percent of the applicable federal midterm rate for the month in which the valuation_date falls in the proposed sales of remainder interests in trust the sales_price of the remainder interests will equal the fair_market_value of trust assets on the date of sale multiplied by the sec_7520 actuarial remainder factor then in effect and then multiplied plr-150554-10 by the fraction representing that portion of the remainder_interest subject_to the sale the sales_price will be paid in cash based upon the facts submitted and the representations made we conclude that the proposed sales of remainder interests in trust will not result in any taxable_gifts for federal gift_tax purposes as to the buyers or sellers of such interests ruling sec_61 provides that gross_income means all income from whatever source derived sec_61 provides that gross_income includes gains derived from dealings in property sec_1001 provides that the gain from the sale_or_other_disposition of property shall be the excess of the amount_realized therefrom over the adjusted_basis provided in sec_1011 for determining gain and the loss shall be the excess of the adjusted_basis provided in such section for determining loss over the amount_realized sec_1001 provides that the amount_realized from the sale_or_other_disposition of property shall be the sum of any money received plus the fair_market_value of the property other than money received sec_1001 provides that except as otherwise provided in subtitle a the entire amount of the gain_or_loss determined under sec_1001 on the sale_or_exchange of property shall be recognized sec_1_1001-1 of the income_tax regulations provides that the gain_or_loss realized from the conversion of property into cash or from the exchange of property for other_property differing materially either in_kind or in extent is treated as income or as loss sustained an exchange of property results in the realization of gain_or_loss under sec_1001 if the properties are materially different 499_us_554 in cottage savings the supreme court held that mortgage loans made to different obligors and secured_by different homes embody distinct legal entitlements and that the taxpayer realized losses when it exchanged participation interests in different loans id in defining what constitutes a material difference for purposes of sec_1001 the court stated that properties are different in the sense that is material to the code so long as their respective possessors enjoy legal entitlements that are different in_kind or extent id pincite the issue for purposes of this ruling is whether great-grandchild great-grandchild great-grandchild great-grandchild and great-grandchild would have the same property interests and legal entitlements as a result of the court’s determination that the spendthrift_clause does not prohibit the proposed sales of the remainder interests it is represented that the court has entered a preliminary order determining that the plr-150554-10 spendthrift_clause does not prohibit the proposed sales the court’s preliminary order becomes effective only upon the issuance of the requested letter_ruling accordingly because the court’s construction of the spendthrift_clause does not change the property interests and legal entitlements of the remaindermen the court’s construction of the spendthrift_clause does not give rise to a realization of income to the trust or any of the beneficiaries under sec_61 or sec_1001 ruling sec_1001 sec_1001 and sec_1001 as set forth above apply to this ruling_request as well additionally sec_1001 provides that in determining gain_or_loss from the sale_or_other_disposition of a term_interest_in_property that portion of the adjusted_basis of such interest which is determined pursuant to sec_1014 sec_1015 or sec_1041 to the extent that such adjusted_basis is a portion of the entire adjusted_basis of the property shall be disregarded the term term_interest_in_property means a life interest in property an interest in property for a term of years or an income_interest in a_trust sec_1_1001-1 provides that the term term_interest_in_property does not refer to remainder or reversionary interests in the property itself or other interests in property which will ripen into ownership of the entire property upon termination or failure of a preceding term_interest sec_1012 generally provides that the basis_of_property shall be the cost of the property sec_1_1012-1 defines cost to be the amount_paid for the property in cash or other_property in the present case great-grandchild great-grandchild great-grandchild great-grandchild and great-grandchild purchased their initial remainder interests in trust from an unrelated third party charity in addition great-grandchild great-grandchild and great-grandchild purchased a portion of their respective remainder interests in trust from other relatives consequently under sec_1012 the basis of each great-grandchild great-grandchild great-grandchild great-grandchild and great-grandchild respective remainder_interest in trust is the amount that each paid for the property accordingly we conclude that each seller will realize gain_or_loss from the sale of their remainder_interest in an amount equal to the difference between his or her amount_realized over the cost that the seller incurred to acquire his or her remainder_interest pursuant to sec_1001 any gain realized must be recognized any loss realized is subject_to disallowance under sec_267 we express no opinion on whether the proposed sales are authorized under trust or applicable state laws plr-150554-10 the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as specifically ruled herein we express or imply no opinion on the federal tax consequences of the transaction under the cited provisions or under any other provisions of the code this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling sincerely _____________________________ lorraine e gardner senior counsel branch passthroughs special industries enclosures copy for sec_6110 purposes cc
